Exhibit 10.3

VAPOR CORP.

3001 Griffin Road

Dania Beach, Florida 33312

April 30, 2013

VIA E-MAIL

Ralph Frija, as the holder

of the Senior Note referred to below

Dear Mr. Frija,

Reference is made to that certain Senior Note, dated July 9, 2012, of Vapor
Corp. in the principal amount of $500,000 payable to you, as the initial
registered holder thereof, as amended by that certain extension agreement, dated
as of November 13, 2012 (as may be further amended, the “Note”). All capitalized
terms used in this Letter Amendment, but not otherwise defined herein, shall
have the meanings ascribed to them in the Note.

1. The purpose of this Letter Amendment is memorialize our oral agreement to
amend the Note to: (i) provide for cash principal and interest payments on a
weekly basis, (ii) extend the Maturity Date of the Note and (iii) make the Note
convertible into shares of common stock of the Company at the option of the
Holder, each as set forth in Section 2 hereof.

2. In accordance with Section 1 hereof, the Note is hereby amended as follows:

(a) Section 1 (Calculation of Interest; Payments of Principal of Interest) of
the Note is hereby deleted in its entirety and replaced with the following new
Section 1:

“1. Calculation of Interest; Payments of Principal and Interest.

(a) Interest on the outstanding principal balance hereof shall be calculated at
the Stated Rate based on a 365 day year and shall commence accruing on the date
hereof and shall be payable weekly with installments of the outstanding
principal, to the extent not converted in accordance with the terms of this
Note, in accordance with the payment schedule set forth on Schedule I hereto.

(b) The principal balance and accrued but unpaid interest under this Note (to
the extent not converted in accordance with the terms of the Note) shall be due
and payable on April 22, 2016 (the “Maturity Date”).

(c) The Company may prepay the principal balance and interest under this Note
(to the extent not converted in accordance with the terms of this Note) in whole
or in part until the Maturity Date, without penalty or premium.

(d) Any payments of principal and accrued interest owing under this Note shall
be made in cash, by either check payable to the order of Holder or by wire
transfer of immediately available funds pursuant to written wiring instructions
from Holder.”

 

9



--------------------------------------------------------------------------------

(b) The following Section 12 is added to the Note after Section 11 (Holder
Agreement) thereof:

“Section 12. Conversion of Note. This Note shall be convertible into shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”), on
the terms and conditions set forth in this Section 12.

(a) Conversion Right. Subject to and upon compliance with the provisions of this
Note, for as long as this Note is outstanding, the Holder shall have the right,
at its option to convert any portion of the outstanding and unpaid Conversion
Amount (as defined below) into fully paid and nonassessable shares of Common
Stock in accordance with Section 12(c) at the Conversion Rate (as defined
below). The Company shall not issue any fraction of a share of Common Stock upon
any conversion. If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share. The Company shall pay any and all
taxes that may be payable with respect to the issuance and delivery of Common
Stock upon conversion of any Conversion Amount; provided that the Company shall
not be required to pay any tax that may be payable in respect of any issuance of
Common Stock to any Person other than the converting Holder or with respect to
any income tax due by the Holder with respect to such Common Stock.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 12(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

(i) “Conversion Amount” means the sum of (A) the portion of the principal
balance of this Note to be converted with respect to which this determination is
being made, (B) accrued and unpaid interest with respect to such principal
balance, if any, and (C) the Default Balance (other than any amount thereof
within the purview of foregoing clauses (A) or (B)), if any.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $0.5154, subject to adjustment as provided herein1.

(c) Mechanics of Conversion.

(i) Conversion. To convert any Conversion Amount into shares of Common Stock on
any date (a “Conversion Date”), the Holder shall (A) transmit by facsimile (or
otherwise deliver), for receipt on or prior to 11:59 p.m., New York time, on
such date, a copy of an executed notice of conversion in the form attached
hereto as Exhibit A (the “Conversion Notice”) to the Company and (B) if required
by Section 12(c)(ii), surrender this Note to a common carrier for delivery to
the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the second (2nd) Business Day (as defined
below) following the date of receipt of a Conversion Notice, the Company shall
transmit by facsimile a confirmation of receipt of such Conversion Notice to the
Holder and the Company’s transfer agent (the “Transfer Agent”). On or before the
third (3rd) Business Day following the date of receipt of a Conversion Notice,
the Company shall cause the Transfer Agent to either issue and deliver to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder or its designee, for the number of shares of Common Stock to
which the Holder shall be entitled or register such number of shares of Common
Stock on the Transfer Agent’s records in book-entry form under The Direct
Registration System in the name of the Holder or its designee. If this Note is
physically surrendered for conversion as required by Section 12(c)(ii) and the
outstanding principal balance of this Note is greater than the principal portion
of the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding principal balance not converted. The person or
entity entitled to receive the shares of Common Stock issuable upon a conversion
of this Note shall be treated for all purposes as the record holder or holders
of such shares of Common Stock on the Conversion Date. For purposes of this
Note, “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks are authorized by law to close in Ft. Lauderdale, Florida.

 

1  Such Conversion Price represents 110% of the 30-day weighted average closing
price per share of Common Stock, as reported on the OTC Bulletin Board,
preceding April 30, 2013.

 

10



--------------------------------------------------------------------------------

(ii) Surrender; Record Keeping. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Note in accordance with the
terms hereof, the Holder shall not be required to physically surrender this Note
to the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the principal balance, accrued unpaid
interest, if any, and the Default Balance, if any, converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

(d) Adjustment of Conversion Price. The Conversion Price shall be adjusted from
time to time as follows:

(i) Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the initial date of issuance of this Note subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
initial date of issuance of this Note combines (by combination, reverse stock
split or otherwise) one or more classes of its outstanding shares of Common
Stock into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased. Any
adjustment under this Section 5(d)(i) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

(ii) Adjustment for Dividends on Common Stock. If the Company at any time on or
after the initial date of issuance of this Note declares or pays, without
consideration, any dividend on the Common Stock payable in any right to acquire
Common Stock for no consideration then the Company shall be deemed to have made
a dividend payable in Common Stock in an amount of shares equal to the maximum
number of shares issuable upon exercise of such rights to acquire Common Stock
and the Conversion Price in effect immediately prior to such dividend will be
proportionally reduced.

(iii) Notification of Adjustments. Upon the occurrence of each adjustment or
readjustment of any Conversion Price pursuant to this Section 12(d), the Company
at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and prepare and furnish to Holder a notice
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based.

(e) Mergers. In the case of any consolidation or merger of the Company with any
other entity (each such transaction, a “Merger”), the entity formed by the
Merger shall succeed to the covenants, stipulations, promises and the agreements
contained in this Note. In the event of a Merger, the Company shall make
appropriate provisions so that the Holder shall have the right thereafter to
convert this Note into the kind and amount of securities receivable upon such
Merger by the Holder of the number of securities into which this Note could have
been converted immediately prior to such Merger. This provision shall similarly
apply to successive Mergers.

 

11



--------------------------------------------------------------------------------

(f) Distributions. In addition to and not in substitution for any other rights
hereunder, pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock other than upon consummation of a Merger (a “Corporate Event”), the
Company shall make appropriate provision to insure that the Holder will
thereafter have the right to receive upon a conversion of this Note, (i) in
addition to the shares of Common Stock receivable upon such conversion, such
securities or other assets to which the Holder would have been entitled with
respect to such shares of Common Stock had such shares of Common Stock been held
by the Holder upon the consummation of such Corporate Event (without taking into
account any limitations or restrictions on the convertibility of this Note) or
(ii) in lieu of the shares of Common Stock otherwise receivable upon such
conversion, such securities or other assets received by the holders of shares of
Common Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Note
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate. Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to Holder.
The provisions of this Section 12(f) shall apply similarly and equally to
successive Corporate Events and shall be applied without regard to any
limitations on the conversion of this Note.

(g) Reservation. So long as this Note is outstanding, the Company shall take all
action necessary to reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of
this Note, such number of shares of Common Stock as shall from time to time be
necessary to effect the conversion of this Note in full.

(h) Restricted Securities. Holder acknowledges and agrees that the shares of
Common Stock (the “Conversion Shares”) acquired upon conversion of this Note
shall not be registered under the Securities Act, will constitute “restricted
securities” within the meaning of Rule 144 promulgated under the Securities Act
and will be subject to restrictions on resale imposed by the Securities Act and
applicable states securities laws. Holder further acknowledges and agrees that
each certificate representing Conversion Shares acquired upon conversion of this
Note or Conversion Shares acquired upon conversion of this Note and registered
on the Transfer Agent’s records in book-entry form under The Direct Registration
System shall bear a restrictive legend or contain a notation, as applicable,
substantially to the effect of the legend on the first page hereof.

(i) Compliance with Applicable Laws. Holder agrees to comply with all applicable
laws, rules and regulations of all federal and state securities regulators,
including but not limited to, the Securities and Exchange Commission, the
Financial Industry Regulatory Authority, and applicable state securities
regulators with respect to disclosure, filings and any other requirements
resulting in any way from the issuance, transfer or conversion of this Note.

(j) No Stockholder Rights. This Note shall not entitle Holder to any of the
rights of a stockholder of the Company, including, without limitation, the right
to vote, to receive dividends and other distributions, or to receive any notice
of, or to attend, meetings of stockholders or any other proceedings of the
Company. This Section 12(i) shall not affect the rights of Holder in its
capacity as a stockholder of the Company upon conversion of this Note and
issuance to Holder of Conversion Shares pursuant to this Section 12.

3. Schedule I and Exhibit A referenced above in Section 2 hereof are attached to
this Letter Amendment and incorporated by reference in said Section as if fully
set forth therein.

4. In connection herewith, the Company hereby represents and warrants to Holder
that no Event of Default has occurred and is continuing as of the date hereof
and none will occur immediately after giving effect to this Letter Amendment.

 

12



--------------------------------------------------------------------------------

5. This Letter Amendment shall be effective as of March 31, 2013. Except as
expressly amended by this Letter Amendment, the Note shall remain in full force
and effect and is hereby ratified and confirmed in all respects. This Letter
Amendment constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
understandings and agreements between the parties hereto with respect to the
subject matter hereof. This Letter Amendment may be executed and delivered (by
facsimile, e-mail or other electronic transmission) in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement. Section 9 (Governing Law; Dispute Resolution) of the
Note is hereby incorporated by reference herein and made a part hereof as if
fully set forth herein.

[Intentionally Left Blank; Signature Page Follows]

 

13



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please countersign and date this Letter
Amendment in the space provided below and return a countersigned and dated copy
to us by e-mail.

 

Sincerely, Vapor Corp. By:  

/s/ Harlan Press

Name:   Harlan Press Title:   Chief Financial Officer

Acknowledged and Agreed to the date hereof:

 

Holder

/s/ Ralph Frija

Ralph Frija

 

14



--------------------------------------------------------------------------------

SCHEDULE I

PAYMENT SCHEDULE

 

Repayment Schedule:    Payment #      Date      Payment Amt      Principal     
days      Interest           4/30/13            500,000.00               1      
  5/3/13         3,205.13         496,794.87         3         986.30         2
        5/10/13         3,205.13         493,589.74         7         2,286.62
        3         5/17/13         3,205.13         490,384.61         7        
2,271.87         4         5/24/13         3,205.13         487,179.48         7
        2,257.11         5         5/31/13         3,205.13         483,974.35
        7         2,242.36                  

 

 

    

 

 

 

Interest payment

                 31         10,044.26                  

 

 

    

 

 

       6         6/7/13         3,205.13         480,769.22         7        
2,227.61         7         6/14/13         3,205.13         477,564.09         7
        2,212.86         8         6/21/13         3,205.13         474,358.96
        7         2,198.10         9         6/28/13         3,205.13        
471,153.83         7         2,183.35            6/30/13            471,153.83
        2         619.60                  

 

 

    

 

 

 

Interest payment

                 30         9,441.52                  

 

 

    

 

 

       10         7/5/13         3,205.13         467,948.70         5        
1,549.00         11         7/12/13         3,205.13         464,743.57        
7         2,153.85         12         7/19/13         3,205.13        
461,538.44         7         2,139.09         13         7/26/13        
3,205.13         458,333.31         7         2,124.34            7/31/13      
     458,333.31         5         1,506.85                  

 

 

    

 

 

 

Interest payment

                 31         9,473.13                  

 

 

    

 

 

       14         8/2/13         3,205.13         455,128.18         2        
602.74         15         8/9/13         3,205.13         451,923.05         7
        2,094.84         16         8/16/13         3,205.13         448,717.92
        7         2,080.08         17         8/23/13         3,205.13        
445,512.79         7         2,065.33         18         8/30/13        
3,205.13         442,307.66         7         2,050.58            8/31/13      
     442,307.66         1         290.83                  

 

 

    

 

 

 

Interest payment

                 31         9,184.40                  

 

 

    

 

 

       19         9/6/13         3,205.13         439,102.53         6        
1,744.99         20         9/13/13         3,205.13         435,897.40        
7         2,021.07         21         9/20/13         3,205.13        
432,692.27         7         2,006.32         22         9/27/13        
3,205.13         429,487.14         7         1,991.57            9/30/13      
     429,487.14         3         847.21                  

 

 

    

 

 

 

Interest payment

                 30         8,611.17                  

 

 

    

 

 

       23         10/4/13         3,205.13         426,282.01         4        
1,129.61         24         10/11/13         3,205.13         423,076.88        
7         1,962.07         25         10/18/13         3,205.13        
419,871.75         7         1,947.31         26         10/25/13        
3,205.13         416,666.62         7         1,932.56            10/31/13      
     416,666.62         6         1,643.84                  

 

 

    

 

 

 

Interest payment

                 31         8,615.38                  

 

 

    

 

 

       27         11/1/13         3,205.13         413,461.49         1        
273.97   

 

15



--------------------------------------------------------------------------------

     28         11/8/13         3,205.13         410,256.36         7        
1,903.06         29         11/15/13         3,205.13         407,051.23        
7         1,888.30         30         11/22/13         3,205.13        
403,846.10         7         1,873.55         31         11/29/13        
3,205.13         400,640.97         7         1,858.80            11/30/13      
     400,640.97         1         263.44                  

 

 

    

 

 

 

Interest payment

                 30         8,061.12                  

 

 

    

 

 

       32         12/6/13         3,205.13         397,435.84         6        
1,580.61         33         12/13/13         3,205.13         394,230.71        
7         1,829.29         34         12/20/13         3,205.13        
391,025.58         7         1,814.54         35         12/27/13        
3,205.13         387,820.45         7         1,799.79            12/31/13      
     387,820.45         4         1,020.02                  

 

 

    

 

 

 

Interest payment

                 31         8,044.26                  

 

 

    

 

 

       36         1/3/14         3,205.13         384,615.32         3        
765.02         37         1/10/14         3,205.13         381,410.19         7
        1,770.28         38         1/17/14         3,205.13         378,205.06
        7         1,755.53         39         1/24/14         3,205.13        
374,999.93         7         1,740.78         40         1/31/14        
3,205.13         371,794.80         7         1,726.03                  

 

 

    

 

 

 

Interest payment

                 31         7,757.64                  

 

 

    

 

 

       41         2/7/14         3,205.13         368,589.67         7        
1,711.27         42         2/14/14         3,205.13         365,384.54        
7         1,696.52         43         2/21/14         3,205.13        
362,179.41         7         1,681.77         44         2/28/14        
3,205.13         358,974.28         7         1,667.02                  

 

 

    

 

 

 

Interest payment

                 28         6,756.58                  

 

 

    

 

 

       45         3/7/14         3,205.13         355,769.15         7        
1,652.27         46         3/14/14         3,205.13         352,564.02        
7         1,637.51         47         3/21/14         3,205.13        
349,358.89         7         1,622.76         48         3/28/14        
3,205.13         346,153.76         7         1,608.01            3/31/14      
     346,153.76         3         682.82                  

 

 

    

 

 

 

Interest payment

                 31         7,203.37                  

 

 

    

 

 

       49         4/4/14         3,205.13         342,948.63         4        
910.43         50         4/11/14         3,205.13         339,743.50         7
        1,578.50         51         4/18/14         3,205.13         336,538.37
        7         1,563.75         52         4/25/14         3,205.13        
333,333.24         7         1,549.00            4/30/14            333,333.24
        5         1,095.89                  

 

 

    

 

 

 

Interest payment

                 30         6,697.57                  

 

 

    

 

 

       53         5/2/14         3,205.13         330,128.11         2        
438.36         54         5/9/14         3,205.13         326,922.98         7
        1,519.49         55         5/16/14         3,205.13         323,717.85
        7         1,504.74         56         5/23/14         3,205.13        
320,512.72         7         1,489.99         57         5/30/14        
3,205.13         317,307.59         7         1,475.24            5/31/14      
     317,307.59         1         208.64                  

 

 

    

 

 

 

Interest payment

                 31         6,636.46                  

 

 

    

 

 

       58         6/6/14         3,205.13         314,102.46         6        
1,251.84         59         6/13/14         3,205.13         310,897.33        
7         1,445.73   

 

16



--------------------------------------------------------------------------------

     60         6/20/14         3,205.13         307,692.20         7        
1,430.98         61         6/27/14         3,205.13         304,487.07        
7         1,416.23            6/30/14            304,487.07         3        
600.63                  

 

 

    

 

 

 

Interest payment

                 30         6,145.41                  

 

 

    

 

 

       62         7/4/14         3,205.13         301,281.94         4        
800.84         63         7/11/14         3,205.13         298,076.81         7
        1,386.72         64         7/18/14         3,205.13         294,871.68
        7         1,371.97         65         7/25/14         3,205.13        
291,666.55         7         1,357.22            7/31/14            291,666.55
        6         1,150.68                  

 

 

    

 

 

 

Interest payment

                 31         6,067.44                  

 

 

    

 

 

       66         8/1/14         3,205.13         288,461.42         1        
191.78         67         8/8/14         3,205.13         285,256.29         7
        1,327.71         68         8/15/14         3,205.13         282,051.16
        7         1,312.96         69         8/22/14         3,205.13        
278,846.03         7         1,298.21         70         8/29/14        
3,205.13         275,640.90         7         1,283.46            8/31/14      
     275,640.90         2         362.49                  

 

 

    

 

 

 

Interest payment

                 30         5,584.82                  

 

 

    

 

 

       71         9/5/14         3,205.13         272,435.77         5        
906.22         72         9/12/14         3,205.13         269,230.64         7
        1,253.95         73         9/19/14         3,205.13         266,025.51
        7         1,239.20         74         9/26/14         3,205.13        
262,820.38         7         1,224.45            9/30/14            262,820.38
        4         691.25                  

 

 

    

 

 

 

Interest payment

                 30         5,315.07                  

 

 

    

 

 

       75         10/3/14         3,205.13         259,615.25         3        
518.44         76         10/10/14         3,205.13         256,410.12         7
        1,194.94         77         10/17/14         3,205.13         253,204.99
        7         1,180.19         78         10/24/14         3,205.13        
249,999.86         7         1,165.44         79         10/31/14        
3,205.13         246,794.73         7         1,150.68                  

 

 

    

 

 

 

Interest payment

                 31         5,209.69                  

 

 

    

 

 

       80         11/7/14         3,205.13         243,589.60         7        
1,135.93         81         11/14/14         3,205.13         240,384.47        
7         1,121.18         82         11/21/14         3,205.13        
237,179.34         7         1,106.43         83         11/28/14        
3,205.13         233,974.21         7         1,091.67            11/30/14      
     233,974.21         2         307.69                  

 

 

    

 

 

 

Interest payment

                 30         4,762.91                  

 

 

    

 

 

       84         12/5/14         3,205.13         230,769.08         5        
769.23         85         12/12/14         3,205.13         227,563.95         7
        1,062.17         86         12/19/14         3,205.13         224,358.82
        7         1,047.42         87         12/26/14         3,205.13        
221,153.69         7         1,032.67            12/31/14            221,153.69
        5         727.08                  

 

 

    

 

 

 

Interest payment

                 31         4,638.56                  

 

 

    

 

 

       88         1/2/15         3,205.13         217,948.56         2        
290.83         89         1/9/15         3,205.13         214,743.43         7
        1,003.16         90         1/16/15         3,205.13         211,538.30
        7         988.41   

 

17



--------------------------------------------------------------------------------

     91         1/23/15         3,205.13         208,333.17         7        
973.66         92         1/30/15         3,205.13         205,128.04         7
        958.90            1/31/15            205,128.04         1         134.88
                 

 

 

    

 

 

 

Interest payment

                 31         4,349.84                  

 

 

    

 

 

       93         2/6/15         3,205.13         201,922.91         6        
809.27         94         2/13/15         3,205.13         198,717.78         7
        929.40         95         2/20/15         3,205.13         195,512.65   
     7         914.65         96         2/27/15         3,205.13        
192,307.52         7         899.89            2/28/15            192,307.52   
     1         126.45                  

 

 

    

 

 

 

Interest payment

                 28         3,679.66                  

 

 

    

 

 

       97         3/6/15         3,205.13         189,102.39         6        
758.69         98         3/13/15         3,205.13         185,897.26         7
        870.39         99         3/20/15         3,205.13         182,692.13   
     7         855.64         100         3/27/15         3,205.13        
179,487.00         7         840.88            3/31/15            179,487.00   
     4         472.08                  

 

 

    

 

 

 

Interest payment

                 31         3,797.68                  

 

 

    

 

 

       101         4/3/15         3,205.13         176,281.87         3        
354.06         102         4/10/15         3,205.13         173,076.74         7
        811.38         103         4/17/15         3,205.13         169,871.61
        7         796.63         104         4/24/15         3,205.13        
166,666.48         7         781.87            4/30/15            166,666.48   
     6         657.53                  

 

 

    

 

 

 

Interest payment

                 30         3,401.47                  

 

 

    

 

 

       105         5/1/15         3,205.13         163,461.35         1        
109.59         106         5/8/15         3,205.13         160,256.22         7
        752.37         107         5/15/15         3,205.13         157,051.09
        7         737.62         108         5/22/15         3,205.13        
153,845.96         7         722.87         109         5/29/15         3,205.13
        150,640.83         7         708.11            5/31/15           
150,640.83         2         198.10                  

 

 

    

 

 

 

Interest payment

                 30         3,119.07                  

 

 

    

 

 

       110         6/5/15         3,205.13         147,435.70         5        
495.26         111         6/12/15         3,205.13         144,230.57         7
        678.61         112         6/19/15         3,205.13         141,025.44
        7         663.86         113         6/26/15         3,205.13        
137,820.31         7         649.10            6/30/15            137,820.31   
     4         362.49                  

 

 

    

 

 

 

Interest payment

                 30         2,849.31                  

 

 

    

 

 

       114         7/3/15         3,205.13         134,615.18         3        
271.86         115         7/10/15         3,205.13         131,410.05         7
        619.60         116         7/17/15         3,205.13         128,204.92
        7         604.85         117         7/24/15         3,205.13        
124,999.79         7         590.09         118         7/31/15         3,205.13
        121,794.66         7         575.34                  

 

 

    

 

 

 

Interest payment

                 31         2,661.74                  

 

 

    

 

 

       119         8/7/15         3,205.13         118,589.53         7        
560.59         120         8/14/15         3,205.13         115,384.40         7
        545.84         121         8/21/15         3,205.13         112,179.27
        7         531.08   

 

18



--------------------------------------------------------------------------------

     122         8/28/15         3,205.13         108,974.14         7        
516.33            8/31/15            108,974.14         3         214.96      
           

 

 

    

 

 

 

Interest payment

                 31         2,368.80                  

 

 

    

 

 

       123         9/4/15         3,205.13         105,769.01         4        
286.62         124         9/11/15         3,205.13         102,563.88         7
        486.83         125         9/18/15         3,205.13         99,358.75   
     7         472.07         126         9/25/15         3,205.13        
96,153.62         7         457.32            9/30/15            96,153.62      
  5         316.12                  

 

 

    

 

 

 

Interest payment

                 30         2,018.96                  

 

 

    

 

 

       127         10/2/15         3,205.13         92,948.49         2        
126.45         128         10/9/15         3,205.13         89,743.36         7
        427.82         129         10/16/15         3,205.13         86,538.23
        7         413.07         130         10/23/15         3,205.13        
83,333.10         7         398.31         131         10/30/15         3,205.13
        80,127.97         7         383.56            10/31/15           
80,127.97         1         52.69                  

 

 

    

 

 

 

Interest payment

                 31         1,801.89                  

 

 

    

 

 

       132         11/6/15         3,205.13         76,922.84         6        
316.12         133         11/13/15         3,205.13         73,717.71         7
        354.06         134         11/20/15         3,205.13         70,512.58
        7         339.30         135         11/27/15         3,205.13        
67,307.45         7         324.55            11/30/15            67,307.45   
     3         132.77                  

 

 

    

 

 

 

Interest payment

                 30         1,466.80                  

 

 

    

 

 

       136         12/4/15         3,205.13         64,102.32         4        
177.03         137         12/11/15         3,205.13         60,897.19         7
        295.05         138         12/18/15         3,205.13         57,692.06
        7         280.29         139         12/25/15         3,205.13        
54,486.93         7         265.54            12/31/15            54,486.93   
     6         214.96                  

 

 

    

 

 

 

Interest payment

                 31         1,232.87                  

 

 

    

 

 

       140         1/1/16         3,205.13         51,281.80         1        
35.83         141         1/8/16         3,205.13         48,076.67         7   
     236.04         142         1/15/16         3,205.13         44,871.54      
  7         221.28         143         1/22/16         3,205.13        
41,666.41         7         206.53         144         1/29/16         3,205.13
        38,461.28         7         191.78            1/31/16           
38,461.28         2         50.58                  

 

 

    

 

 

 

Interest payment

                 31         942.04                  

 

 

    

 

 

       145         2/5/16         3,205.13         35,256.15         5        
126.45         146         2/12/16         3,205.13         32,051.02         7
        162.27         147         2/19/16         3,205.13         28,845.89   
     7         147.52         148         2/26/16         3,205.13        
25,640.76         7         132.77            2/29/16            25,640.76      
  3         50.58                  

 

 

    

 

 

 

Interest payment

                 29         619.59                  

 

 

    

 

 

       149         3/4/16         3,205.13         22,435.63         4        
67.44         150         3/11/16         3,205.13         19,230.50         7
        103.27         151         3/18/16         3,205.13         16,025.37   
     7         88.51   

 

19



--------------------------------------------------------------------------------

     152         3/25/16         3,205.13         12,820.24         7        
73.76            3/31/16            12,820.24         6         50.58         
        

 

 

    

 

 

 

Interest payment

                 31         383.56                  

 

 

    

 

 

       153         4/1/16         3,205.13         9,615.11         1        
8.43         154         4/8/16         3,205.13         6,409.98         7   
     44.26         155         4/15/16         3,205.13         3,204.85        
7         29.50         156         4/22/16         3,204.85         —          
7         14.75                  

 

 

    

 

 

 

Interest payment

                 22         96.94                  

 

 

    

 

 

 

 

20



--------------------------------------------------------------------------------

EXHIBIT A

CONVERSION NOTICE

Reference is made to the Senior Note, as amended by the Letter Amendment dated
April 30, 2013 (as so amended, the “Note”) issued to the undersigned by Vapor
Corp. (the “Company”). In accordance with and pursuant to the Note, the
undersigned hereby elects to convert the Conversion Amount (as defined in the
Note) of the Note indicated below into shares of Common Stock, par value $0.001
per share, (the “Common Stock”) of the Company, as of the date specified below.

Date of Conversion:                                         

Aggregate Conversion Amount to be converted:
                                        

Please confirm the following information

A. Conversion Price:                                         

B. Number of shares of Common Stock to be issued:
                                        

C. Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

 

 

 

 

D. Please issue the Common Stock into which the Note is being converted in the
following manner (check one):

Certificated Form:             

Book-Entry Form under the Direct Registration System:                     

 

E. If in Certificated Form, deliver to:   

 

F. Facsimile Number:   

 

G. E-mail Address:   

 

 

Authorization

By:

 

 

Name:

 

Title:

 

 

21